Citation Nr: 0201402	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  97-17 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The DD Forms 214 of record indicate that the veteran served 
on active duty for training as an enlisted member from June 
1980 to August 1980 and from July 1981 to August 1981, and on 
active duty as an officer from May 1984 to December 1989.

In a February 1994 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) denied a claim of 
entitlement to service connection for PTSD.  Because the 
veteran did not appeal that decision, it became final. 

Thereafter, in May 1996, the veteran filed to reopen his 
claim of entitlement to service connection for PTSD.  In a 
September 1996 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for PTSD.  The 
veteran subsequently perfected a timely appeal regarding that 
decision.  

In an April 2000 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  The Board also found that the veteran's 
claim was well grounded, and that a remand of his case was 
necessary so that the RO could undertake additional 
evidentiary development.  As will be explained in greater 
detail below, the record reflects that the requested 
development was completed by the RO to the extent possible 
under the circumstances.

In October 2000, the RO issued a Supplemental Statement of 
the Case (SSOC), in which it continued to deny service 
connection for PTSD.  The claims folder was later returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran received no awards or decorations denoting 
engagement in combat, and no other supportive evidence 
reflects that the veteran engaged in combat during active 
military service.

2.  The evidence does not establish that the veteran 
currently has PTSD which can be associated with his military 
service, or with any verified stressor event in service which 
could support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 1154 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
complaints or treatment related to PTSD or any other 
psychiatric-related disorder.  

In May 1993, the veteran filed a claim for service connection 
for PTSD.  In support of his claim, he submitted a number of 
service records, including a DA Form 1307 (Individual Jump 
Record) which reflects that he participated in three jump 
exercises in Goloson, Honduras, on January 24, 1987.  In 
addition, he submitted a DA Form 67-8 (U.S. Army Officer 
Evaluation Report), which shows that he served as an 
intelligence officer in a Special Forces battalion.  
According to this document, his primary function was the 
collection, processing, and dissemination of intelligence 
information to support and sustain Special Forces 
detachments.  It was also noted in an accompanying evaluation 
report that the veteran had provided two OCONUS (Outside the 
Continental United States) deployments for training to 
Honduras, with Order of Battle data and map support.  

In June 1993, the veteran submitted a statement to the RO in 
which he set forth the stressors that he believed to be 
associated with his claimed PTSD.  He reported that, in 
November 1986, he was a 1st Lieutenant assigned to a military 
intelligence company, 7th Special Forces Group (SFG), as the 
signals intelligence officer, and was the officer in charge 
of the ground sensor team.  The veteran explained that his 
NCOIC (non-commissioned officer in charge) was SFC (Sergeant 
First Class) B.R.W.  In January 1987, the veteran indicated 
that his unit was deployed to Honduras.  He reported that his 
team at that time was attached to A Company, 1st Battalion, 
7th SFG, from January 5, 1987, to February 27, 1987, for 
LEMPIRA 1-87.  He indicated that when A Company was to depart 
his team was to remain in Honduras and become attached to B 
Company, 1st Battalion, 7th SFG, from February 28, 1987, to 
May 15, 1987.  

In his June 1993 statement, the veteran discussed the various 
missions in which his team took part.  In particular, he 
recounted an incident when the team, accompanied by some 
Honduran soldiers, was waiting at a predesignated landing 
zone (LZ) for a helicopter.  The veteran noted that many 
civilians from a Honduran village began to congregate at the 
LZ, and that shots were fired at a Honduran soldier, who then 
returned fire.  The incident reportedly did not escalate any 
further, but the veteran noted that he was told by a Honduran 
soldier that, if the veteran or SFC W. had been killed, 
civilians would have been shot in retaliation.  The veteran 
reported that later events resulted in his being relieved of 
his position in Honduras, and that he subsequently returned 
to Fort Bragg, NC.  He indicated that he then began to 
develop emotional problems associated with his service in 
Honduras, and that he ultimately separated from active 
service.  The veteran noted, since that time, he had suffered 
from anxiety when hearing helicopters, and that he became 
fearful when he heard people talking about war.  He also 
noted that he suffered from panic attacks, had difficulty 
concentrating, and felt socially isolated from his peers.  


In July 1993, the veteran submitted another statement, which 
was accompanied by additional documentary evidence.  In this 
statement, he incorporated by reference therein his 
previously submitted stressor statement.  With regard to his 
period of service from January to March 1987, he noted his 
temporary duty assignment to Honduras.  He included no 
specific description of events during that time, but instead 
described his problems afterward, beginning with the period 
from March to April 1987, during which he said he had 
"nightmares about being overrun and firefights, being 
followed," and complained of knots in his stomach, 
heartburn, and stomach distress.  He also stated that later, 
in October 1987, he had experienced an "anxiety 
attack/flashback during airborne operation resulting in 
disabling injuries" and stomach distress.  With this 
statement, he enclosed a map of Honduras, on which he had 
circled in red the areas in which he apparently operated from 
January to March 1987.  The map has several areas marked in 
red; all are in the northern region of the country, near the 
coast of the Gulf of Honduras.

In December 1993, the RO received an additional statement 
from the veteran, and a separate statement from his wife.  
Both statements noted the effects of the veteran's emotional 
distress and the impact it has had on their lives.  

Later in December 1993, the veteran underwent a VA 
psychiatric examination.  The VA examiner noted that the 
veteran had reported being exposed to "severe stressors" in 
Honduras.  The examiner also noted that the veteran had 
provided a detailed history of his service in Honduras.  In 
particular, the examiner noted that the veteran reported that 
his primary stressor involved remembering the Honduran 
soldier's report that he had planned on killing civilians if 
anything had happened to the veteran or SFC W. The examiner 
indicated that the veteran was covering his face when he was 
speaking about some of the events that took place in 
Honduras.  The veteran reported that since he had returned 
from Honduras he had been experiencing symptoms of anger, 
anxiety, and depression.  During this examination, it was 
noted that the veteran had reported a history of having a 
very abusive father, and that he had apparently had no memory 
of this abuse until 1989, at which time he remembered being 
both physically and sexually abused.  It was also noted that 
the veteran had married at age 26, and that he was still with 
his wife.  Upon examination, the examiner found that the 
veteran's thought processes were logical and goal-directed, 
and that there was no loosening of association or flight of 
ideation.  The veteran's mood was noted to be depressed and 
angry.  The examiner concluded that the veteran's history and 
mental status examination were consistent with the diagnosis 
of chronic dysthymia.  The examiner also concluded that the 
veteran's symptoms and stressors did not fulfill the criteria 
for a diagnosis of PTSD.  

As noted in the Introduction, this claim was denied by the RO 
in a February 1994 rating decision.  That decision was not 
appealed.  In March 1996, the veteran filed to reopen his 
claim of entitlement to service connection for PTSD.

In May 1996, the veteran submitted to the RO a statement from 
L.W., P.A., dated in April 1996.  L.W. reported that he had 
been treating the veteran for stress, with short acting 
hypnotics and with Alprazolam.  The veteran was noted to have 
responded well to the medication.  L.W. further reported that 
he had seen the veteran in March 1996, and that he found his 
behavior and affect as that of someone who was "shell-
shocked".  It was noted that the veteran had remembered that 
morning an experience in Honduras involving SFC W.  Also, 
L.W. recounted that reportedly SFC W. had been told that 
someone was to get the veteran out of the country, and that 
SFC W. interpreted this as meaning that someone was to 
assassinate the veteran.  SFC W. reportedly pulled a gun on 
the veteran, and the veteran believed he was about to be 
shot, but this never occurred.  The veteran indicated to L.W. 
that he experienced a flashback stress reaction of this 
incident when he heard the noise of helicopters.  

In June 1996, the RO received medical records from the 
Sacramento Vet Center, dated from June 1992 to January 1994.  
These records reflect that the veteran complained of 
intrusive memories of his service in Honduras, and of being 
physically and sexually abused as a child.  Diagnoses 
included PTSD, and PTSD related to childhood.  


Also in June 1996, the veteran submitted a statement from Dr. 
G., which was dated in May 1996.  Dr. G. indicated that he 
had seen the veteran in regard to complaints of pain in his 
back, foot, and knee.  In his report, it was noted that the 
veteran had volunteered that he might have seen children 
killed in Honduras and that he felt a need to be with 
children.  Dr. G. noted that this was "conjecture", and 
that the veteran had made clear that he did not recall any 
specific instance of civilian casualities.  Dr. G. noted that 
the veteran possibly had a combat related post-traumatic 
stress syndrome.  

Also that month, the veteran submitted a statement to the RO 
in which he reported that, through recent flashbacks and 
insights gained as a result of counseling, he had retrieved 
repressed memories about the killing of civilian men, women, 
and children in mid-February 1987 while conducting a Special 
Forces mission in Honduras.  The veteran recounted that the 
mission had been in two phases, and that, after completing 
the first phase, a National Guard UH-1 helicopter had picked 
up him, SFC W., and a Sergeant F. (U.S. Army), a Specialist 
D. (U.S. Army), as well as a Honduran sergeant and corporal, 
and dropped them off in some hills near a village.  The 
veteran indicated that the mission was top secret and being 
done to support signal intelligence collection efforts of the 
National Security Agency (NSA).  The veteran noted that his 
team was dropped off first, and the helicopter then took off 
to pick up a radio monitoring team and return with them to 
the LZ.  The veteran noted that, while waiting for the 
helicopter to return, he sent Sergeant F. and the Honduran 
sergeant to patrol the immediate area.  The veteran reported 
that 200 civilians came out and surrounded the LZ.

His statement further indicated that the helicopter returned, 
and the veteran told the Honduran corporal to notify Sergeant 
F. and the Honduran sergeant to return.  The Honduran 
corporal moved away to a small hill and fired a few shots 
into the air.  Immediately shots were fired back at him, and 
he returned fire.  The veteran noted that a large Honduran 
women in a white dress then ran toward the corporal 
screaming.  The corporal turned and shot her in the stomach.  
He subsequently shot at a group of men and children who had 
begun screaming and waving their arms after the woman was 
shot.  This then precipitated chaos, with people running and 
screaming.  The veteran further noted that Sergeant F. came 
on the scene after the shooting had taken place, and 
immediately got on the helicopter.  Specialist D. had 
reportedly been on the helicopter during the incident and 
heard and saw nothing.  The helicopter pilots were reported 
to have witnessed the shooting.  

In July 1996, the veteran submitted to the RO a statement 
from J.H., of Community Outreach to Vietnam Era Returnees 
(COVER), dated in June 1996.  J.H. noted that the events 
experienced by the veteran in Honduras had apparently caused 
him to suffer a major memory impairment of amnesic reaction.  
It was noted that the veteran was now recalling the events of 
the incident and was receiving counseling to cope with the 
intrusive recollections.  

In May 1997, the veteran submitted a statement to the RO in 
which he discussed particular details of his claim, and also 
reported that any records which existed of the atrocities 
that he witnessed in Honduras were classified by both the 
U.S. and Honduran governments, and that he could not obtain 
them.  In addition, the veteran submitted copies of 
outpatient treatment reports from the Richmond VAMC, dated in 
March 1997.  These records disclose that he was given a 
diagnosis of PTSD with depression.  

In July 1997, the RO issued a letter to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
requesting that an attempt be made to verify the veteran's 
alleged in-service stressor.  It was noted that he was a 
member of the 7th Special Forces Group assigned in ground 
support operations in the area around the U.S. Army Corps of 
Engineers Base Camp, near Camp Big Bear in Honduras, from 
January through February 1987.  The letter provided a 
description of the alleged incident in which the Honduran 
army returned fire and numerous civilians were killed.  The 
letter also identified the names of other U.S. soldiers 
allegedly present.

In a response letter received by the RO in August 1997, the 
USASCRUR requested that the veteran's DA Form 20 or its 
equivalent be sent as well.  This was subsequently 
accomplished by the RO.

Thereafter, in August 1998, the RO received a report from the 
USASCRUR.  The report noted that, after extensive research 
and coordination with the U.S. Army Center of Military 
History as well as Fort Bragg, USASCRUR was unable to verify 
any combat incidents that had occurred in Honduras during 
January and February 1987.  It did, however, enclose a 
document submitted by Fort Bragg reflecting that two Honduran 
soldiers and three Salvadoran guerillas had been killed in an 
armed clash near the Salvadoran border in May 1987.  

In the April 2000 decision of the Board, it was determined 
that new and material evidence had been submitted to reopen 
the claim of entitlement to service connection for PTSD.  The 
Board also found that the veteran's claim was well grounded, 
and that a remand of his case was necessary so that the RO 
could undertake additional evidentiary development.  In the 
remand portion of that decision, the Board instructed the RO 
to request that the veteran provide verifying statements from 
those military personnel identified by him as being at the 
scene of his reported stressor incident in which Honduran 
civilians were shot and killed, or from any other individuals 
who might be able to provide direct corroborative evidence of 
the stressor event.  The Board also instructed the RO that, 
if satisfactory verification of his claimed in-service 
stressors were obtained, the veteran should then be scheduled 
for a VA medical examination.

In May 2000, in accordance with the Board's remand 
instructions, the RO issued a letter to the veteran 
requesting that he obtain statements from other military 
personnel whom he could identify as having been present at 
the scene of the reported stressor incident in which Honduran 
civilians were shot and killed.  In a response letter 
received one week later, the veteran reported that he had 
searched for other members who had been on the mission during 
which the alleged incident occurred, but that he had been 
unable to locate them.  He asserted that his case would have 
to be decided without any input from other members of his 
team.  He further indicated that he had "exhausted all means 
to obtain additional information to support the claim."


In the October 2000 SSOC, the RO concluded that no additional 
evidence had been received on which to reconsider the 
veteran's claim.  For this reason, the RO continued to deny 
his claim of entitlement to service connection for PTSD.

A Statement of Accredited Representative in Appealed Case was 
submitted at the RO in May 2001, in further support of the 
veteran's appeal.  The representative requested that the RO 
attempt to locate the SFC W. mentioned in the veteran's 
account of his in-service stressor incident, by searching the 
VA database to see whether there is a claim record for that 
other individual.  A notation by the RO indicates that 
searches were made under two versions of the suggested name
(i.e., using the first name "[redacted]" as provided by the 
veteran and also "[redacted]") without a match being 
discovered.

The claims folder was later returned to the Board for further 
appellate review.  The veteran's representative submitted an 
Informal Hearing Presentation to the Board in January 2002, 
in which it confirmed that the veteran wished to proceed with 
the appeal.  In addition, the representative advised that the 
veteran had returned to active military duty in May 2001.  A 
VA Form 119 (Report of Contact) in the claims file, dated in 
June 2001, notes that the veteran called the RO to notify VA 
that he had returned to active duty in May 2001. 

Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the Statement of the Case and SSOCs issued 
during the pendency of this appeal, the Board believes that 
the RO properly advised the claimant of what the evidence 
must show in order to substantiate his claim for service 
connection.  For this reason, the Board believes that VA has 
satisfied its duty under both the VCAA and the new 
regulations to inform the veteran and his representative of 
the information and evidence needed to substantiate his 
claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (codified as 
amended at 38 U.S.C.A. § 5103); 66 Fed. Reg. 45,630 (Aug. 29, 
2001).


Furthermore, the Board finds that the there is now ample 
medical and other evidence of record, and that the veteran 
and his representative have been accorded a full opportunity 
to provide evidence and argument in support of his claim.  As 
discussed above, this case was remanded in April 2000 in 
order to allow the veteran the opportunity to submit 
additional evidence in support of his claim.  In response, 
the veteran specifically stated that he did not have any 
additional evidence to submit.  Furthermore, the records 
reflects that his representative has not pointed to any 
additional evidence which is available, which has not been 
obtained and which would be pertinent to the issue on appeal.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C.A. 
§ 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

The Board has considered whether a VA psychiatric examination 
is warranted in order to obtain an opinion as to whether the 
veteran has PTSD as a result of service.  However, as will be 
explained in detail below, the Board has determined that a 
denial is warranted because there is no evidence of combat 
status and no credible supporting evidence that any in-
service stressor actually occurred.  Therefore, this claim 
fails to satisfy one of the essential elements in 
establishing service connection for PTSD, credible evidence 
of an in-service stressor.  Without credible supporting 
evidence of an in-service stressor, any diagnosis of PTSD 
based upon such a stressor would be of no probative value.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that 
a diagnosis "can be no better than the facts alleged by the 
appellant").  Thus, even if the veteran were provided with a 
psychiatric examination in order to determine whether he has 
PTSD as a result of his alleged in-service stressor(s), there 
would remain no reasonable possibility that such assistance 
would aid in substantiating the claim.  For this reason, the 
Board finds that a VA psychiatric examination is not 
warranted.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 
38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations arose during the 
pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the United States Court of Appeals for 
Veterans Claims held that, before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation appear to have been completed in full.  
Therefore, we believe that we may proceed with a decision in 
this case, without prejudice to the veteran.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (codified as amended 
at 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  The Board therefore finds that no useful purpose 
would be served in remanding this matter.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Wensch v. Principi, No. 99-2210, slip op. at 8 (U.S. 
Vet. App. Dec. 20, 2001), noting, "When there is extensive 
factual development in a case, reflected both in the record 
on appeal (ROA) and the BVA's decision, which indicates no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C.A. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection - PTSD

The veteran is seeking service connection for PTSD.  He 
essentially contends that he suffers from PTSD as a result of 
exposure to combat in Honduras.  Specifically, he asserts 
that he came under fire by enemy forces on one occasion 
during service, and that he witnessed Honduran citizens being 
shot and killed.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2001).  Notwithstanding the lack 
of a diagnosis of a psychiatric disorder during service, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

With specific reference to PTSD, establishing service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  See 38 C.F.R. § 
3.304(f) (2001); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in DSM-IV.  See generally Cohen v. 
Brown, supra; 38 C.F.R. § 4.125 (2001).  The evidence 
required to support the occurrence of an in-service stressor 
varies "depending on whether or not the veteran was 'engaged 
in combat with the enemy'. . . .  Where . . . VA determines 
that the veteran did not engage in combat with the enemy . . 
. the veteran's lay testimony, by itself, will not be enough 
to establish the occurrence of the alleged stressor."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The requisite 
additional evidence may be obtained from sources other than 
the veteran's service medical records.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 
1997) (table); see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zaryck, 
supra, at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed inservice 
stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions and hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor. 

38 U.S.C.A. § 1154(b) (West 1991); 64 Fed. Reg. 32,807 (June 
18, 1999) codified at 38 C.F.R. § 3.304(f) (effective March 
7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
stated that a liberalizing regulation cannot be applied 
retroactively under Karnas unless the regulation contains 
language that permits it to be so applied, the veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00 (Apr. 10, 2000); Rhodan v. West, 
supra, appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999).

Notwithstanding the above, in considering the veteran's claim 
of entitlement to service connection for PTSD received in 
1996, the Board will apply the version of the regulation most 
favorable to him. 

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "[t]he Secretary shall accept as 
sufficient proof of service-connection [of a claimed injury 
or disease] satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2001).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board notes that there are several diagnoses of PTSD of 
record.  Therefore, the primary question which must be 
resolved in this decision is whether the appellant sustained 
a qualifying stressor within the requirements of 38 C.F.R. § 
3.304(f), as discussed above.  Without such corroboration of 
a qualifying stressor, the question of the validity of a 
diagnosis of PTSD, and therefore whether further medical 
inquiry should be conducted under the VCAA, is irrelevant.  
See Moreau, 9 Vet. App. at 395-396; Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).

Applying the directives of the Zarycki decision, which has 
been discussed above, the Board first finds that the 
appellant is not a veteran of combat.  Although the veteran 
served as an Intelligence Officer for the Special Forces in 
Honduras, his military personnel and medical records do not 
indicate that he participated in combat.  The veteran is not 
in receipt of decorations or awards suggestive of combat 
status.  Although the veteran has related that he was present 
during an exchange of gunfire between Honduran soldiers and 
civilians, there is no verifying evidence to support any 
finding that the veteran was ever exposed to combat as a 
result of his duties as an Intelligence Officer.

Most significantly, the Board notes that the USASCRUR 
specifically noted that it was unable to confirm that any 
combat incidents occurred in January 1987 or February 1987, 
which was the period during which the veteran was stationed 
in Honduras.  Although the USASCRUR noted that there was a 
clash around that time in which several Honduran soldiers and 
Salvadoran guerrillas were killed, this incident apparently 
occurred in May 1987, which was several months after the 
veteran had left Honduras.  Moreover, this incident 
reportedly occurred near the Salvadoran border, which was far 
from where the veteran indicated that he was operating while 
in Honduras. 

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v. West, 13 Vet. App. 376, 
380 (2000); Manlincon v. West, 12 Vet. App. 238 (1999); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994) (all for the general 
proposition that service department findings relative to an 
individual's service are "binding on the VA for the purposes 
of establishing service in the U.S. Armed Forces").  In this 
matter, there is no reason to question the appellant's 
military service records as to their accuracy.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 82-83 (1994).  These records 
indicate that the appellant served as an Intelligence Officer 
in Honduras, and that, contrary to his account of witnessing 
combat and civilians being killed, he did not participate in 
or was exposed to any combat related activity.

In summary, the Board finds that the preponderance of the 
evidence of record does not indicate that the veteran served 
in combat in Honduras.  See VAOPGCPREC 12-99, (Oct. 18, 1999) 
(holding that the determination of whether a veteran 
"engaged in combat with the enemy" depends on multiple 
factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and that the issue of whether any particular 
set of circumstances constitutes engagement in combat with 
the enemy for purposes of section 1154(b) must be resolved on 
a case-by-case basis).

As discussed above, if the claimed stressor is not combat-
related, "the veteran's lay testimony regarding in-service 
stressors is insufficient, standing alone, to establish 
service connection and must be corroborated by 'credible 
evidence',"  Doran v. Brown, 6 Vet. App. 283, 289 (1994).

There has been no credible evidence obtained to substantiate 
the veteran's claimed stressor(s).  There is no corroboration 
of the veteran's witnessing Honduran civilians being shot and 
killed by Honduran soldiers in January or February 1987, and 
no corroboration of the reported incident in which SFC W. put 
a gun to the veteran's head.  These incidents are not noted 
in his service records, and, as discussed above, the USASCRUR 
was unable to verify that any combat incidents occurred in 
Honduras in January or February 1987.

With further regard to his reported stressors, the Board 
notes some inconsistencies in the veteran's contentions with 
respect to his alleged exposure to stressful events in 
Honduras.  The record reflects that, when he filed his 
initial claim for service connection in 1993, there was no 
discussion regarding his witnessing of civilian casualties in 
Honduras, or of the incident in which SFC W. put a gun to his 
head.  Although he described an incident in a June 1993 
statement in which a Honduran solider was fired upon in his 
presence and returned fire, the veteran did not indicate that 
any civilians were fired upon or killed during that incident.  
Instead, he stated that he was only told after-the-fact by 
one of the Honduran soldiers that the civilians who had 
congregated around them would have been fired upon if 
something had happened to the veteran or to the other U.S. 
soldier who was present.  The veteran essentially repeated 
that description of the event during his December 1993 VA 
psychiatric examination.  It was only after he filed his 
second claim for service connection in 1996 that he added 
statements to the record in which he claimed to have 
witnessed civilians being fired on and killed during this 
incident.

The Board is, of course, cognizant that the veteran's 
inability to recall witnessing civilians being fired upon 
prior to 1996 has been attributed by several individuals in 
the record to "repressed memories" about the killings.  
These "repressed memories" have also been noted to be the 
cause of the veteran's failure to recall other stressful 
incidents of service prior to 1996, such as the asserted 
incident in which SFC W. put a gun to his head.  However, 
repression of memories would not explain why the veteran 
reported to Dr. G. in May 1996 that he did not recall any 
specific instances of witnessing civilian casualties in 
Honduras, as that examination was apparently conducted after 
the veteran had already begun to recall his previously 
repressed memories during his counseling with J.H.  The Board 
in no way intends to impugn the sincerity of the veteran's 
statements, but we must observe that such inconsistencies may 
indicate lapses in recollection, and thus detract from the 
overall credibility in his descriptions of his alleged in-
service stressors.  See Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) (holding that it is the Board's duty to 
assess the credibility and weight to be given to the 
evidence). 

In summary, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors.  Thus, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor.  38 
C.F.R. § 3.304(f) (old and new versions).  Furthermore, the 
Board notes that all the veteran's post-service medical 
examiners appear to have rendered diagnoses of PTSD based 
upon the veteran's unverified and uncorroborated accounts as 
to his in-service experience.  Accordingly, the Board finds 
that such diagnoses are not probative.  See Swann, 5 Vet. 
App. at 233.

The Board notes that, per his contact with the RO in June 
2001, the veteran returned to active duty in May of that 
year.  The claims file contains no documentation of the 
veteran's entrance examination or service medical records for 
that period of service.  However, because of the lack of 
verified stressors, the Board believes there is no necessity 
to seek current medical records to determine whether the 
veteran has a present diagnosis of PTSD.

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnoses of PTSD of record lack probative value, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal must, 
accordingly, be denied.


ORDER

Entitlement to service connection for PTSD is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

